BY THE COURT.
The appraisement of the whole tract, by the acre, is prima facie an appraisement of each acre. If not so in fact, or the re-appraisement was otherwise illegal, that was matter of defence to be brought forward by the defendant, by plea, or by evidence at the trial. As there was no such defence in the court below, either upon plea or otherwise, it appears to us the conclusion of the court below was erroneous.
The judgment below is reversed, and the cause remanded for future proceedings.